 In the Matter of THE AMERIOAN BRASS COMPANY AND THE KENOSHABRASS COMPANYandINTERNATIONAL UNION OF MINE, MILL &SMELTERWORKERS, C. I. O.Case No. 13-R-2410SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 6, 1944Pursuant to the Direction of Election issued by the National LaborRelations Board on June 23, 1944, in the above-entitled case,' anelection by secret ballot was conducted on July 14, 1944, under thedirection and supervision of the Regional Director for the ThirteenthRegion (Chicago, Illinois).Upon the conclusion of the election, aTally of Ballots was furnished the parties in accordance with theRules and Regulations of the Board.The Tally showed that, of the approximately 2,118 eligible voters,6 cast void ballots and 1,803 cast valid ballots, of which 1,161 wereforBrass and Copper Workers Federal Labor Union #19322,A. F. L., 597 were for International Union of Mine, Mill & SmelterWorkers, C. I. 0., 4 were for neither, and 41 were challenged; that amajority of the 1,803 valid votes and challenged ballots had been castfor Brass and Copper Workers Federal Labor Union #19322, A. F. L.;and that the challenged ballots were not sufficient in number to affectthe results of the elections.On August 17, 1944, the Board having duly considered a Motion toClarify Bargaining Unit filed by the Companies and a letter fromthe Brass and Copper Workers Federal Labor Union #19322, A. F. L.,herein called the AFL, requesting that the Companies' motion bedenied, issued its order granting the motion, and provided for an ap-propriate hearing upon due notice before Robert T. Drake, TrialExaminer. Said hearing was held at Kenosha, Wisconsin, on Septem-ber 29,1944.The Companies and the AFL appeared and participated.All parties were afforded full opportunity to be heard, to examine and156N.L R B 1611.59 N. L R. B, No. 24.618683-45-vol 59-895 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the follo\ving :SUPPLEMENTAL FINDINGS OF FACTIt appears that the Companies would exclude and the AFL includethe hourly paid employees, classified by the Companies at the hearingas "section foremen," whose names were listed in Appendices A, B,andC, infra .2A Company witness testified to the effect that theseemployees as a class possess and exercise the authority to recommendthe hiring and discharging of -men whose work they supervise.TheAFL concedes the veracity of this testimony with respect to the em-ployees listed in AppendixA, infra.Since it is therefore clear thatthe position held by these employees entails the performance of dutieswhich are supervisory within the Board's usual definition, we shallexclude from the unit the employees listed in Appendix A,infra.3The 5 employees whose names are listed in Appendix B,infra,directthe activities of from approximately 11 to 20 men.Lemke, Neises,and Shear testified to the effect that they have exercised supervisory,authority as part of their duties.Sevey holds a position entailingduties similar to the job held by Lemke.Salmon directs the work of16 men on the third shift. It appears that his work differs from thatof the foremen on the first and second shifts only in that he spendspart of his time performing the same work performed by the men hedirects.The foremen on the first and second shifts, C. DeCesaro andB. DeLuca, whose names are listed in AppendixA, infra,are excludedon the ground that they possess and exercise supervisory authority.We find, therefore, that the employees listed in AppendixB, supra,are supervisory employees, and, as such, we shall exclude them fromthe unit.A. Schuppenhaur, J. Murray,andG. Ripley,whose names appear inAppendixC, infra,all testified that they spend part of their timedirecting the work-of other employees and part of their time assistingin the performance of the duties of those employees; that they have2Apparently, the AFL contends that these employees should be included on the groundthat they are hourly paid, have been members of the AFL,and have been bargained for inthe past by the AFLOn the other hand, it appears that the Companies would excludethem on the basis of its classification of their positionswe are unable to agree witheither of these contentions and shall make our determination of the issue on the basis ofevidence demonstrating whether or not these'employees possess and exercise supervisoryauthority within themeaning of our usual definition.-'3It also appears that these employees spend all of their time directing the work of themen under their jurisdiction,and that they perform no work such as that performed by thefnen they direct. THE AMERICAN BRASS COMPANY97never been in ?ormed by the Companies that they possess authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action; and thatthe performance of their duties had never necessitated the exercise ofsuch authority.This specific and credible testimony counteracts theeffect of the testimony of the Company's witness who averred as agenerality that "section foremen" possess supervisory authority.Ac-cordingly, we find that these employees are not supervisory within theBoard's usual definition, and shall include them in the unit.We find that the employees whose names are listed on AppendicesA andB, infra,are excluded from the bargaining unit; and that theemployees whose names are listed on AppendixC, infra,are includedin the bargaining unit.On July 5, 1944, the Companies, the AFL, and International UnionofMine, Mill & Smelter Workers, C. I. 0., filed a Joint Motion toClarify Unit wherein the parties requested the Board to clarify itsunit finding contained in its Decision and Direction of Election hereinby substituting for "members of the machinists craft," the following:"employees in the unit now bargained for by the International As-sociation of Machinists, Local No. 34, including hot press die makers,tool and die makers, journeymen machinists and welders, specialists,machinists and welders, machinists' helpers (trainees), and appren--tices (trainees)."The motion is hereby granted, and the certificationof the AFL as exclusive bargaining representative will be made in:accordance with said motion.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National Labor-Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS=FRY CERTIFIED that Brass and Copper Workers FederalUnion Local #19322, affiliated with the American Federation of Labor,has been designated and selected by a majority of all hourly paid em-1ployees of The American Brass Company and The Kenosha Brass Com-pany at their plants in Kenosha, Wisconsin, including all iveighers, allclerks employed in the department offices, and the employees listed inAppendixC, infra,but excluding watchmen, guards, salaried em-ployees, employees in the unit now bargained for by the InternationalAssociation of Machinists, Local No. 34, affiliated with the AmericanFederation of-Labor (including hot press die makers, tool and diemakers, journeymen machinists and welders, specialists, machinists,and welders,machinists' helpers (trainees), and apprentices (trainees), 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDmain office employees,foremen, assistant foremen, employees listedin Appendices A andB, infra,and all supervisory employees withauthority-to hire, promote,discharge,discipline,or otherwise effect.changes in the status of employees or effectively recommend such ac-tion, and that,pursuant to Section 9 (a) ofthe At, the said organiza-tion designated and selected as stated above is the exclusive representa-tive of all such employees for- the purposes of collective bargainingwith respect to rates of pay, wages,hours of employment,and otherconditions of employment.APPENDIX AG. CoolidgeH. EnglundR. St roebeR. FlinnR. DainkoW. MurphyG. PetersonH. TocklinH. DouglasN. EbertG. KellyA. PetersonA. TremptM. RheyP.HellerC.DeCasaroM. CulickA. DixonB. DeLucaP. FairfieldJ.KauzlavichV. PolacheckA. MonroeE. LehmanJ.BeineW. NelsonC.MitchellR. Hughes0. JaspersonP. KavaliauskisAPPENDIX BF. SalmonD. ShearR. SeveyF. LemkeR. NeisesAPPENDIX CA. SchuppenhaurG. RipleyJ.Murray